DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim depends on claim 26 which is a method claim performed at a child wireless node.  Claim 28 states the first interface communicates with a parent wireless node and the second interface communicates with an upstream wireless node.  Applicant responds in argument that the child device has two communication link interfaces for communicating.  Applicant further states the DU function communicates with parent node and the MT may communicate with a different upstream node and refers to Fig. 9.  Fig. 9 does not have the child node communicate with the grant-parent node.  Child node communicates with either parent node (upstream) or its child node (downstream).  Para [0006] seems to state the first interface (DU) is for communicating with child node and the second interface (MT) communicates with parent node (also Fig. 2).  The other versions of this claim 4, 15 and 23, all state overriding first communication interface used to communicate with child/downstream node, while claim 28 overrides first communication interface used to communicate with parent node.  It appears language should be similar to claim 15: first communication link interface… communicating with downstream node and second communication link interface… communicating with parent wireless node.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 12-14, 18, 19, 21, 22, 26 and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ying et al (US 2018/0323909, hereinafter Ying).

Regarding claim 1, Ying discloses a method for wireless communication at a parent wireless node, comprising: determining that low latency communications having a latency below a threshold are to be performed with a child wireless node (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059] and URLLC has latency requirement such as .5 ms for both UL and DL, Para [0056]); 									modifying, by at least one of a first communication link interface (transceiver or antenna, Fig. 27/28) of the parent wireless node, or a second communication link interface of the parent wireless node that is different from the first communication link interface, or a combination thereof, a previously configured resource type for the first communication link interface based at least in part on the low latency communications (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165], meaning the transceiver of the eNB/UE will transmit the URLLC data instead of eMMB);											transmitting, from the first communication link interface of the parent wireless node, a grant to the child wireless node indicating that the low latency communications are to be performed (eNB can transmit UL grant to UE for URLLC service, Para [0099]); 					and communicating, from the first communication link interface of the parent wireless node, the low latency communications with the child wireless node using resources identified in the grant, wherein the resource identified in the grant comprises at least a portion of resources of the modified previously configured resource type (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099] and UE transmits URLLC data using uplink channel to the eNB, Para [0119-120]). 
Regarding claims 2 and 13, Ying discloses the method of claim 1/12, further comprising: receiving/transmitting a scheduling request from the child wireless node, wherein determining that low latency communications to be performed is based at least in part on the scheduling request; and modifying the previously configured resource type for the first communication link interface based at least in part on the scheduling request (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059], the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]).
Regarding claims 3, 14, 22 and 27, Ying discloses the method of claim 2/13/21/26, wherein the scheduling request indicates that the low latency communications are to be performed (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059], in this case URLLC grant).
Regarding claim 7, Ying discloses the method of claim 1, further comprising: determining that a resource configuration of the child wireless node comprises control channel resources used for transmitting the grant (DCI is transmitted on the physical control channel, Para [0123] and DCI includes resources for the uplink, Para [0136]); and selecting, based at least in part on the control channel resources and a processing time of the child wireless node, a scheduling gap for communicating the low latency communications with the child wireless node, the scheduling gap comprising a time gap between transmitting the grant and communicating the low latency communications with the child wireless node (there is a time delay between receiving the UL grant and transmitting the UL data, where for URLLC the time delay is shorter than eMBB, Para [0099]). 
Regarding claims 8 and 18, Ying discloses the method of claim 1/12, further comprising: configuring a field in the grant to indicate that the low latency communications are to be performed (different values in the fields of the DCI for identifying instructions for different types of UL data transmissions, Para [0078]). 
Regarding claims 9 and 19, Ying discloses the method of claim 1/12, further comprising: selecting a radio network temporary identifier (RNTI) associated with low latency communications for the grant to indicate that the low latency communications are to be performed (different RNTIs may be used for identifying instructions for different types of UL data transmissions, Para [0078] and there is a URLLC RNTI, Para [0071]). 
Regarding claim 12, Ying discloses a method for wireless communications at a child wireless node, comprising: receiving, by a second communication link interface of the child wireless node, a grant from a parent wireless node indicating that low latency communications are to be performed and identifying resources for the low latency communications (eNB can transmit UL grant to UE for URLLC service, Para [0099], grant indicates resources for URLLC);					modifying, by at least one of a first communication link interface of the child wireless node, or the second communication link interface of the child wireless node that is different from the first communication link interface, or a combination thereof, a previously configured resource type for the first communication link interface based at least in part on the low latency communications (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]);					and communicating the low latency communications with the parent wireless node using resource identified in the grant, wherein at least a portion of the resources identified in the grant comprise at least a portion of resources of the previously configured resource type (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099] and UE transmits URLLC data using uplink channel to the eNB, Para [0119-120]).
Regarding claim 21, Ying discloses a method for wireless communications at a parent wireless node comprising: receiving, prior to a determination that low latency communications having a latency below a threshold are to be performed with a child wireless node, a configuration signal configuring periodic or semi-static resources (semi-static resource configuration can be performed, eNB can transmit RRC message to UE setting up semi-persistent scheduling/semi static resource allocation, Para [0066]); receiving a scheduling request from the child wireless node, wherein the determination that low latency communications are to be performed is based at least in part on the scheduling request (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059] and URLLC has latency requirement such as .5 ms for both UL and DL, Para [0056]); modifying a resource type associated with the periodic or semi-static resources for a first communication link interface based at least in part on the scheduling request (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]); and communicating, from the first communication link interface of the parent wireless node, the low latency communications with the child wireless node using resources identified in a grant, wherein the resources identified in the grant comprise at least a portion of the periodic or semi-static resources based according to the modified resource type (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165] and UE transmits URLLC data using uplink channel to the eNB, Para [0119-120]). 
Regarding claim 26, Ying discloses a method for wireless communications at a child wireless node comprising: receiving, prior to a determination that low latency communications having a latency below a threshold are to be performed with a parent wireless node, a configuration signal configuring periodic or semi-static resources (semi-static resource configuration can be performed, eNB can transmit RRC message to UE setting up semi-persistent scheduling/semi static resource allocation, Para [0066]); transmitting a scheduling request to the parent wireless node, wherein the determination that low latency communications are to be performed is based at least in part on the scheduling request (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059] and URLLC has latency requirement such as .5 ms for both UL and DL, Para [0056]); modifying, by at least one of a first communication link interface of the child wireless node, or a second communication link interface of the child wireless node that is different from the first communication link interface, or a combination thereof, a resource type associated with the periodic or semi-static resources for the first communication link interface based at least in part on the scheduling request (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]); and communicating, from the first communication link interface of the child wireless node, the low latency communications with the parent wireless node using resources identified in a grant, wherein the resources identified in the grant comprise at least a portion of the periodic or semi-static resources based according to the modified resource type (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165] and UE transmits URLLC data using uplink channel to the eNB, Para [0119-120]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 15, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Chen et al (US 2016/0234857, hereinafter Chen) and in view of You et al (US 2020/0229271, hereinafter You, claiming the priority date of provisional applications 62/791,107 and 62/806,050).

Regarding claims 4 and 15, Ying disclose the method of claim 1/12, wherein modifying the previously configured resource type comprises: overriding, by the first/second communication link interface, the portion of the resources of the previously configured resource type to use for transmitting/receiving the grant and the low latency communications to the child/parent wireless node (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]); 				but does explicitly disclose overriding, by the second/first communication link interface, the portion of the resources of the previously configured resource type to cancel communicating with an upstream/downstream wireless node.  Chen discloses the control channel can cancel prior scheduled transmission to accommodate low latency traffic, Para [0076], therefore canceling other transmissions and use the resources for low latency communications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chen in order improve utilization low latency and increase throughput of communication links;										nor discloses determining that the previously configured resource type comprises resources that are restricted for the first/second communication link interface to use for communicating with the child/parent wireless node and are allocated for the second/first communication link interface to use for communicating with an upstream/downstream wireless node.  You discloses soft resources are resources where the availability of the DU link is explicitly or implicitly controlled by a parent node, Para [0232], IAB node receives resource configuration information including resource availability, Para [0233] and either the DU or MT can have higher priority than the other interface when using soft resources, Para [0251-252].  Also see pages 12-14 of provisional 62/806,050. It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claims 23 and 28, Ying discloses the method of claim 21/26, further comprising: overriding, by the first communication link interface, a portion of the resources of the resource type to use for the low latency communications to the child/parent wireless node (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]); but does not disclose overriding, by a second communication link interface, a portion of the resources of the resource type to cancel communicating with the upstream wireless node. Chen discloses the control channel can cancel prior scheduled transmission to accommodate low latency traffic, Para [0076], therefore canceling other transmissions and use the resources for low latency communications; nor discloses determining that the resource type associated with the periodic or semi-static resources comprises resources that are restricted for the first communication link interface to use for communicating with the child/parent wireless node and are allocated for a second communication link interface to use for communicating with an upstream wireless node.  You discloses soft resources are resources where the availability of the DU link is explicitly or implicitly controlled by a parent node, Para [0232], IAB node receives resource configuration information including resource availability, Para [0233] and either the DU or MT can have higher priority than the other interface when using soft resources, Para [0251-252].  Also see pages 12-14 of provisional 62/806,050.

Claims 6, 17, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ying and in view of Zhu et al (US 2020/0007223, hereinafter Zhu).

Regarding claims 6 and 25, Ying discloses the method of claim 1/21, but not further comprising: transmitting an interruption message to an upstream wireless node of the parent wireless node indicating that wireless communications using the portion of the resources of the previously a relay node can detect an interruption to its child node, Para [0063] and notify the upstream nodes, Para [0065].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhu in the system of Ying in order to increase reliability through macro-diversity and multi-connectivity and utilize the same wireless channel for backhaul and access links. 
Regarding claims 17 and 30, Ying discloses the method of claim 12/26, but not further comprising: transmitting an interruption message to a downstream wireless node of the child wireless node indicating that wireless communications using the portion of the resources of the previously configured resource type were interrupted.  Zhu discloses a relay node can detect an interruption to its parent node, Para [0064] and notify the downstream nodes, Para [0065]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ying and in view of Stauffer et al (US 2020/0015295, hereinafter Stauffer).

Regarding claim 10, Ying discloses the method of claim 1, but not further comprising: configuring the grant to indicate next-hop resources for the child wireless node to forward the grant and the low latency communications to a grandchild wireless node of the parent wireless node.  Stauffer discloses a relay base station can receive an access grant from IB-AMF and forward the access grant for allocated resources to a (downstream) base station, Para [0040], meaning a child node can forward a UL grant to the next child node downstream (grandchild).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Stauffer in the system of Ying in order to provide a flexible access and backhaul for configuring the backhaul as channel and traffic conditions change.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ying and in view of Novlan et al (US 2019/0349079, hereinafter Novlan).

Regarding claims 11 and 20, Ying discloses the method of claim 1/12, but not wherein the first communication link interface comprises a distributed unit function of the parent/child wireless node, and the second communication link interface comprises a mobile termination function of the parent/child wireless node.  Novlan discloses IAB nodes can include distributed unit component and the mobile termination component for communicating with parent and non-parent IAB nodes, Para [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Novlan in the system of Ying in order to allow for dynamic resource allocation between backhaul and access links.

Allowable Subject Matter
Claims 5, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.  The Applicant argues Ying does not disclose the limitations in the claim, particularly the modifying limitation.  Applicant cities different portions of Ying and that Ying is clear that the eNB may send the UL grant to indicate different resource for URLLC and the UL grant reallocates previously configured eMMB resource for ULLRC traffic.  Further stating Ying discloses the URLLC resource and an eMMB resource can be orthogonal to each other.  										In response, Applicant is arguing one of the embodiment’s of Ying does not disclose the limitation, even though the Examiner disclosed an embodiment that did disclose said limitation.  For example, Applicant argues over example in Fig. 2 of Ying, where grant for URLLC and the grant for eMBB may indicate different resources, Para [0162].  This is irrelevant because the example in Fig. 3 states a resource is already allocated for eMBB and the grant for URLLC may use the same or part of the same resources that were allocated for eMBB service, Para [0163].  Further in some cases, the UL grant can indicate different resource for URLLC.  They key here is in some cases, which are not the cases being at least one of a first… or second communication link interface.  Therefore the modifying of a second interface is optional and does not need to be disclosed.  The second interface could be seen as another antenna but limitation does not require modifying a second communication link interface either way, as it is optional.        				Applicant argues the grant-based approach or priority overriding of uplink resources discussed by Ying does not disclose the limitations in the claim.  Further arguing reprioritizing a resource allocated for eMBB to use for URLLC traffic is not the same as “a first communication link interface: or “a second communication link interface”.  Applicant argues reallocating resource is not the same as modifying a previously configured resource type.										In response, these are similar arguments as before and Ying discloses the eNB is able to communicate with the UE, and therefore inherently has a communication interface.  Further the first interface can be seen as the transceiver and/or antenna in Fig. 27/28.  The limitation states modifying, by at least one of a first… or second communication link interface.  Therefore the modifying of a second interface is optional and does not need to be disclosed.  The resources for eMMB are modified to be resources for URLLC and the transceiver (communication interface) of the eNB or UE will transmit based on the modification.  The resource type does not have to be read as being “not available” or “soft” as described in dependent claim 5.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461